—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 31,1994, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
While collecting unemployment insurance benefits, claimant set up a business for processing health care claims and failed to report this activity to the local unemployment insurance office. After a hearing, the Board ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed beginning May 26, 1992.
Initially, we reject claimant’s argument that she was not self-employed during the period in question and that, therefore, the Board’s decision is not supported by substantial evidence. Evidence was presented at the hearing that claimant, among other things, purchased office equipment, stationery and business cards for the company, filed a certificate of doing business and solicited customers. These activities constitute employment even though claimant did not receive any remuneration (see, Matter of Lewis [Roberts], 95 AD2d 917; Matter of Czarniak [Ross], 60 AD2d 745). Moreover, inasmuch as claimant did not report these activities to the local office, substantial evidence also supports the Board’s finding of willful misrepresentation. Finally, we have considered claimant’s due process argument and find it to be lacking in merit.
*878Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.